DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
    Election/Restrictions
2.	This application contains claims 14-20 drawn to an invention non-elected with traverse in the reply filed on 02/16/2021. A complete reply to the final rejection must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Remarks:
Alternate process:
Applicant's election with traverse of claims (14-19) in the REMARKS is acknowledged. The traversal is on the ground(s) that “the existence of a "serious burden" if the restriction requirement were not required, and show by "appropriate explanation" for the serious burden. (Manual of Patent Examining Procedure, § 803, Ed. 8, Rev. 9 (August 2012))” This is not found persuasive because of the reasons in MPEP § 802.01, (the alternative method proposed by the Examiner would be distinct from the process as claimed).
Burden of Search:
Burden is shown by one of the following:
a)    the separate classifications of the two inventions the search is not coexistent as evidenced by the different fields of search for the process and product as cited in the restriction mailed on 01/15/2021.
b)    Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

The requirement is still deemed proper and is therefore made FINAL.                                                 
 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “memory stack is between the semiconductor chip substrate and the logic chip” of claim 2, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
•	Claim 2 recites the limitation "the memory stack is between the semiconductor chip substrate and the logic chip”, while claim 8, also depends on claim 1 recites “the logic chip is between the semiconductor chip substrate and the memory stack”. Is it the same device? It is not clear, the Examiner notes, should Applicant attempt to argue that “stack” does not require the layers to be as interpreted by the Examiner, additional rejections under 35 USC §112(a) will be required for scope of enablement, as Applicant has not disclosed boundaries on what can and cannot be included “in stack” in the present application. Claims 3-7, 9-13 are rejected following similar logic – conflicting language with the “in stack” language of the claim invention.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., (US Pub. No. 2019/0198489 A1).

Regarding claim 1, in FIGs. 1-2, Kim discloses an apparatus, comprising: 
-a stack of semiconductor chips (item 10, fig. 1, [0024]), the stack of semiconductor chips comprising a logic chip (item 200, fig. 1) and a memory stack (item 300, fig. 1), wherein, the logic chip comprises at least one of a GPU and CPU, as [0054] disclosed that the logic semiconductor device may be ASIC as a host, for example, CPU, GPU, SoC, etc.  
-and a semiconductor chip substrate (item 400, fig. 1), the stack of semiconductor chips mounted on the semiconductor chip substrate (as seen in fig 1), at least one other logic chip mounted on the semiconductor chip substrate, (as seen in fig. 1, item 200 is in contact with item 400 via item 240), 
-the semiconductor chip substrate (item 400, fig. 1) comprising wiring (item 410, [0057] to interconnect the stack of semiconductor chips (300) to the at least one other logic chip (200).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
9.	Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Kim et al., (US Pub. No. 2019/0198489 A1). 

Regarding claim 2, in FIGs. 1-2, Kim discloses the apparatus of claim 1, above. 
Kim appears to not show “wherein the memory stack is between the semiconductor chip substrate and the logic chip”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts to meet the claim invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Regarding claim 8, in FIGs. 1-2, Kim discloses the apparatus of claim 1, above. 
Kim appears to not show “wherein the logic chip is between the semiconductor chip substrate and the memory stack”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the parts to meet the claim invention, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. 

Allowable Subject Matter
10.	Claims 3-7, 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899